Exhibit 10.4

Performance Stock Unit (Domestic and International)

 

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

   LOGO [g473930ex10_5p1.jpg]

Award Date: January 28, 2013

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

Re: Lockheed Martin Corporation 2011 Incentive Performance Award Plan:
Performance Stock Unit Award (2013-2015 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Performance Stock Unit Award
(“PSUs”) under the Corporation’s 2011 Incentive Performance Award Plan (the
“Plan”). The purpose of this letter is to serve as the Award Agreement under
such Plan and to set forth your Target Award as well as the terms and conditions
to the payment of your Award. Additional terms and conditions are set forth in
the Plan and in the Prospectus relating to the Plan of which the Plan document
and this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Total Rewards and
Performance Management as instructed below as soon as possible but in no event
later than May 31, 2013. If you do not properly acknowledge your acceptance of
this Award Agreement on or before May 31, 2013, this Award will be forfeited.

Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above, this Award will be effective as of the Award Date.
Acceptance of this Award Agreement constitutes your consent to any action taken
under the Plan consistent with its terms with respect to this Award and your
agreement to be bound by the restrictions contained in Section 18 and in Exhibit
A (“Post-Employment Conduct Agreement”) and Exhibit B (“Stock Ownership
Requirements”), except where prohibited by law.

The Corporation will comply with all applicable U.S. federal, state, and local
income and payroll tax withholding requirements applicable to the PSUs, the
Accrued Dividend Equivalents (‘DDEs’), and associated Stock. Please see the
prospectus for the Plan for a discussion of certain material U.S. federal income
and payroll tax consequences of the Award. If you are a taxpayer in a country
other than the U.S., you agree to make appropriate arrangements with the
Corporation or its subsidiaries for the satisfaction of all income and
employment tax withholding



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 2

 

requirements, as well as social insurance contributions applicable to the PSUs,
the DDEs, and associated Stock. Please see the tax summary for your country at
http://www.benefitaccess.com. If you are a taxpayer in a country other than the
U.S., you represent that you will consult with your own tax advisors in
connection with this Award and that you are not relying on the Corporation for
any tax advice.

Withholding taxes on Stock deliverable to you will be satisfied by means of the
Corporation reducing the number of shares of Stock delivered to you.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target Award” as used in this Award Agreement refers only to the Target Award
awarded to you under this Award Agreement and the term “Award” refers only to
PSUs set forth in this Award Agreement. References to the “Corporation” include
Lockheed Martin Corporation and its Subsidiaries. Appendix A contains an index
of all capitalized terms used in this Award Agreement.

Section 1. Shares Awarded; Performance Period; Vesting Period; Payment of Award.

1.1 Shares Awarded.

(a) Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be the number of whole shares of Stock identified as your
Performance Stock Unit (“PSU”) Target Award in your account at
http://www.benefitaccess.com. Your Target Award shall be comprised of three
pieces:

 

  (i) Your Total Stockholder Return Performance Award (approximately 50% of the
number of shares in your Target Award) as described in Section 2.1(a);

 

  (ii) Your ROIC Performance Award (approximately 25% of the number of shares in
your Target Award) as described in Section 2.1(b);

 

  (iii) Your Cash Flow Performance Award (approximately 25% of the number of
shares in your Target Award) as described in Section 2.1(c).

The Award paid to you shall be calculated in accordance with Section 2.1. The
allocation of your Award among your Total Stockholder Return Performance Award,
your ROIC Performance Award, and your Cash Flow Performance Award will be made
by the Corporation based on applicable accounting principles.

(b) Maximum Award. Your Maximum Award for the Performance Period under this
Award Agreement shall be the number of shares of Stock equal to 200% of your
Target Award, subject to the provisions of Section 2.1 and the caps contained
therein.

(c) Accrued Dividend Equivalents (“DDEs”). Your Award shall include a payment
equal to the dividends that would have been paid to you had you owned the
numbers of whole shares of Stock equal to your final Award from the Award Date
until the end of the Performance Period.

1.2 Performance Period. The “Performance Period” under this Award Agreement is
the three-year performance period that runs from January 1, 2013, until
December 31, 2015.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 3

 

1.3 Vesting Period. The “Vesting Period” under this Award Agreement is the
three-year period that runs from January 28, 2013, until the later of
(i) January 28, 2016, or (ii) the date on which the Committee certifies in
writing (for purposes of Section 162(m) of the Code) that an amount up to your
Maximum Award has become an Award for the Performance Period.

1.4 Payment of Award. Your Award will be paid to you in whole shares of Stock
(either in book entry or paper form). The final number of whole shares, if any,
payable to you under your Award is dependent upon the Corporation’s performance
with respect to each of the metrics described in Section 3 and Section 4, the
limits described in Section 2 and your continued employment with the Corporation
in accordance with Section 5. As a result of these requirements, the number of
whole shares of Stock you receive at the end of the Vesting Period will be
between 0% and 200% of your Target Award (based on each factor described in
Section 2.1 below) and may be smaller than your Maximum Award (or the
performance factors could result in no payment in respect of your Award). Any
certificates delivered to you may contain any legend the Corporation determines
is appropriate under the securities laws. If you are an Insider subject to the
reporting provisions of Section 16(a) of the Securities Exchange Act of 1934
(“Exchange Act”), delivery of Stock in payment of your Award for any reason may
be delayed for six months. For example, if the delivery of the Stock would
result in a nonexempt short-swing transaction under Section 16(b) of the
Exchange Act, delivery will be delayed until the earliest date upon which the
delivery either would not result in a nonexempt short-swing transaction or would
otherwise not result in liability under Section 16(b) of the Exchange Act.

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any shares of Stock being issued,

(a) The Committee will calculate the Total Stockholder Return Performance Factor
(as described in Section 3.2) based on the Corporation’s performance during the
Performance Period relative to the performance of other corporations which
compose the “Peer Performance Group” as defined in Section 3.1. Approximately
one-half (50%) of the number of shares in your Target Award shall be multiplied
by the Total Stockholder Return Performance Factor with the resulting number of
shares to be known as the Total Stockholder Return Performance Award. Fractional
shares shall be rounded up to the next whole share. If the Corporation’s Average
TSR for the three-year Performance Period is negative, the maximum Total
Stockholder Return Performance Factor shall not exceed 100%. Notwithstanding the
foregoing, the number of shares of Stock you receive as your Total Stockholder
Return Performance Award shall be reduced to the extent necessary so that the
Fair Market Value of the shares underlying your Total Stockholder Return
Performance Award on the last day of the Performance Period does not exceed the
product of (a) the Fair Market Value of a share of Stock on the Award Date,
multiplied by (b) 400%, multiplied by (c) the number of shares underlying your
Total Stockholder Return Performance Award.

(b) The Committee will calculate the ROIC Performance Factor (as described in
Section 4.1) based on the Corporation’s ROIC during the Performance Period as
compared to the projected ROIC for the Performance Period as set forth in the
January 23, 2013, Committee resolution (“ROIC Target”). Approximately
one-quarter (25%) of the number of shares in your Target Award will be
multiplied by the ROIC Performance Factor with the resulting number of shares to
be known as the ROIC Performance Award. Fractional shares shall be rounded up to
the next whole share. Notwithstanding



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 4

 

the foregoing, the number of shares of Stock you receive as your ROIC
Performance Award shall be reduced to the extent necessary so that the Fair
Market Value of the shares underlying your ROIC Performance Award on the last
day of the Performance Period does not exceed the product of (a) the Fair Market
Value of a share of Stock on the Award Date, multiplied by (b) 400%, multiplied
by (c) the number of shares underlying your ROIC Performance Award.

(c) The Committee will calculate the Cash Flow Performance Factor (as described
in Section 4.2) based on the Corporation’s cumulative Cash Flow during the
Performance Period as compared to the projected cumulative Cash Flow for the
Performance Period as set forth the January 23, 2013, Committee resolution
(“Cash Flow Target”). Approximately one-quarter (25%) of the number of shares in
your Target Award will be multiplied by the Cash Flow Performance Factor with
the resulting number of shares to be known as the Cash Flow Performance Award.
Fractional shares shall be rounded up to the next whole share. Notwithstanding
the foregoing, the number of shares of Stock you receive as your Cash Flow
Performance Award shall be reduced to the extent necessary so that the Fair
Market Value of the shares underlying your Cash Flow Performance Award on the
last day of the Performance Period does not exceed the product of (a) the Fair
Market Value of a share of Stock on the Award Date, multiplied by (b) 400%,
multiplied by (c) the number of shares underlying your Cash Flow Performance
Award.

(d) Your Total Stockholder Return Performance Award, your ROIC Performance
Award, and your Cash Flow Performance Award shall be added together to determine
the total number of shares to be paid to you as your final Award.

You must (except as specified in Section 5) remain employed by the Corporation
through the last day of the Vesting Period to receive your Award. No portion of
your Award will be payable until it is fully vested in accordance with Sections
5.1 and 5.2.

Section 3. Total Stockholder Return Performance Factor.

3.1. Peer Performance Group. The Total Stockholder Return Performance Factor
will be based upon the relative ranking of the Corporation’s Average TSR (as
defined in Section 3.2(a)) for the Performance Period to the Average TSR for
such Period for each corporation in the “Peer Performance Group.” The “Peer
Performance Group” shall consist of the corporations which compose the Standard
and Poor’s 500 Aerospace and Defense Index reported under symbol S5AERO by
Bloomberg L.P. The Corporation’s Total Stockholder Return will be based on the
performance of the Stock. With respect to the corporations that make up the
Standard and Poor’s 500 Aerospace and Defense Index, the Total Stockholder
Return of each corporation that is taken into account in computing the Peer
Performance Group Total Stockholder Return will be based on the equity security
of the relevant corporation that is used in computing the Standard and Poor’s
500 Aerospace and Defense Index.

3.2. Calculation of Total Stockholder Return Performance Factor.

(a) Calculation of Average TSR. During the Performance Period, the Committee
shall compute the Total Stockholder Return (as defined in the Plan and assuming
the reinvestment of any cash dividends) for the Corporation and for each other
corporation in the Peer Performance Group for 36 periods during the Performance
Period where each period begins on January 1, 2013, (based on the closing price
for the stock on



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 5

 

December 31, 2012) and ends on the last day of each successive calendar month in
the Performance Period on which the New York Stock Exchange is open for trading.
Each such Total Stockholder Return shall be computed from data available to the
public. At the end of the Performance Period, the 36 Total Stockholder Return
figures for each corporation for the Performance Period will be averaged to
determine each corporation’s average Total Stockholder Return (“Average TSR”)
for the Performance Period. Each corporation’s Average TSR shall be ranked among
the Average TSR for each other corporation in the Peer Performance Group on a
percentile basis (using the Excel PERCENTRANK function).

(b) Percentage Level of Target Award. Your Total Stockholder Return Performance
Factor, expressed as a percentage, will be determined under this Section 3.2(b)
(and Section 3.2(c) to the extent interpolation is necessary) based on the
Percentile Ranking (as determined under Section 3.2(a)) of the Corporation’s
Average TSR for the Performance Period under the following chart:

 

Band

   Percentile Ranking   Total Stockholder
Return Performance
Factor  

One

   75th - 100th     200 % 

Two

   60th     150 % 

Three

   50th     100 % 

Four

   40th     50 % 

Five

   35th     25 % 

Six

   Below 35th     0 % 

(c) Total Stockholder Return Performance Factor Interpolation. If the Percentile
Ranking as determined under Section 3.2(a) puts the Corporation over the listed
Percentile Ranking for the applicable Band (other than Band One) in
Section 3.2(b), your Total Stockholder Return Performance Factor under
Section 3.2(b) shall be interpolated on a linear basis.

If the Corporation’s Average TSR for the three-year Performance Period is
negative, the maximum Total Stockholder Return Performance Factor shall not
exceed 100%.

Section 4. ROIC Performance Factor and Cash Flow Performance Factor.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to the ROIC Target
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:

 

Change from ROIC Target

   ROIC Performance
Factor  

Target +³ 160 basis points

     200 % 

Target + 120 basis points

     175 % 

Target + 80 basis points

     150 % 

Target + 40 basis points

     125 % 

Target

     100 % 

Target – 10 basis points

     75 % 

Target – 20 basis points

     50 % 

Target – 30 basis points

     25 % 

Target – ³ 40 or more basis points

     0 % 



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 6

 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income (excluding any charge or addition to net income resulting solely
from adjustment of deferred tax assets and liabilities for the effect of
enactment of corporate tax reform and related legislation that adjusts United
States federal corporate income tax rates) plus (ii) interest expense times one
minus the average of the highest marginal federal corporate income tax rates
over the three-year Performance Period (“Return”), divided by (B) the average of
the four year-end investment balances (beginning with December 31, 2012,
year-end balance) consisting of (i) debt (including current maturities of
long-term debt) plus (ii) stockholders’ equity plus the postretirement plans
amounts determined at year-end as included in the Corporation’s Statement of
Stockholders’ Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholders’ Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholders’ Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC, as included in the
2013 Long Range Plan, and the change in ROIC for purposes of the ROIC
Performance Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the Cash Flow Target, and then identifying the Cash Flow
Performance Factor based upon the factor associated with the change from the
Cash Flow Target on the following table:

 

Change From Cash Flow Target

   Cash Flow Performance
Factor  

Target + ³$2.0B or more

     200 % 

Target + $1.5B

     175 % 

Target + $1.0B

     150 % 

Target + $0.5B

     125 % 

Target

     100 % 

Target – $0.2B

     75 % 

Target – $0.5B

     50 % 

Target – $0.7B

     20 % 



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 7

 

(a) Cash Flow Definition. For purposes of this Award Agreement, “Cash Flow”
means net cash flow from operations but not taking into account: (i) the
aggregate difference between the amount forecasted in the Corporation’s 2013
Long Range Plan to be contributed by the Corporation to the Corporation’s
defined benefit pension plans during the Performance Period and the actual
amounts contributed by the Corporation during the Performance Period; or
(ii) any tax payments or tax benefits during the Performance Period associated
with the divestiture of business units, other than tax payments or tax benefits
that were included in the Corporation’s 2013 Long Range Plan.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period falls short of the ROIC Target by 40
basis points or more and the Cash Flow Performance Factor will always be zero if
the aggregate Cash Flow for the Performance Period falls short of the Cash Flow
target by $1.0 billion or more.

Section 5. Payment of Award.

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of your Award as
determined under Section 2.1(d), you must accept this Award Agreement and remain
employed by the Corporation through the last day of the Vesting Period. Except
as provided below or where prohibited by law, if your employment as an Employee
terminates during the Vesting Period, you shall forfeit your right to receive
all or any part of your Award. If you are on Corporation-approved leave of
absence at any point during the Vesting Period, for purposes of this Award
Agreement, you will be considered to still be in the employ of the Corporation,
unless otherwise provided in an agreement between you and the Corporation.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 8

 

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines:

(1) that your employment as an Employee terminated, as a result of your death,
Divestiture, Total Disability or Retirement (each as defined in Section 5.1(c))
or

(2) that the Corporation terminated your employment involuntarily after July 28,
2013 as a result of a layoff, including through a voluntary layoff program that
constitutes a window program under Section 409A of the Code,

you shall vest in a fraction of your Award and the DDEs with respect to such
fraction. The numerator of such fraction shall equal the number of days in the
Vesting Period before your employment as an Employee terminated, and the
denominator shall equal the total number of days in the Vesting Period. The
Committee shall have complete and absolute discretion to make the determinations
called for under this Section 5.1(b), and all such determinations shall be
binding on you and on any person who claims all or any part of your Award on
your behalf as well as on the Corporation. If you terminate employment during
the Vesting Period but are eligible to receive a portion of your Award as a
result of an exception under this Section 5.1(b), payment of such portion of
your Award and DDEs shall be in full satisfaction of all rights you have under
this Award Agreement.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
“Total Disability” on the date you commence receiving a benefit under the
Corporation’s long-term disability plan in which you participate, or if you are
not enrolled in the Corporation’s long-term disability plan, the date on which
long-term disability benefits would commence under the plan under which you
would have been covered, had you enrolled, using the standards set forth in that
plan;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the Divestiture. A “Divestiture” shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or other business entity of which less than 50% of the voting stock or other
equity interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
“Retirement” if the effective date of your termination of employment is after
July 28, 2013 and (i) you reach age 65 with six months of service in the Vesting
Period, or (ii) you reach age 55 and have (at the time of your termination)
completed at least ten years of service with the Corporation.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 9

 

5.2. Payment Rules.

(a) Vesting. If you are eligible to receive an Award under Section 5.1(a) or a
fraction of an Award under Section 5.1(b), your Award shall vest on last day of
the Vesting Period.

(b) Method of Payment. Your Award shall be paid in whole shares of Stock. DDEs
on the shares underlying your Award, if any, shall be paid in cash. In the event
of your death, your payment will be made to your estate if you do not have a
properly completed beneficiary designation form on file with the Vice President
of Total Rewards and Performance Management.

(c) Timing of Payment. You shall have the right to receive your Award plus DDEs
as soon as administratively practicable following the Vesting Period, but no
later than the earlier of (i) 90 days after the date on which the Committee
certifies in writing (for purposes of Section 162(m) of the Code) that your
Target Award has become an Award for the Performance Period, or (ii) March 15
immediately following such certification date.

5.3. Cutback.

(a) Limit on Share-Based Awards. Any payment called for under Section 5.2 will
be reduced to the extent that such payment together with payments attributable
to any other Share-Based Awards that are granted during 2013 as
Performance-Based Awards exceeds 1,000,000 shares of Stock. Amounts in excess of
1,000,000 shares shall be forfeited. Any DDEs on forfeited shares shall also be
forfeited.

(b) Changes in Capitalization. In the case of an event described in Section 7 of
the Plan during the Performance Period or Vesting Period, your Award will be
adjusted in the same manner as if you held actual shares of Stock.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Award which has been granted to you under this Award
Agreement and any attempt to do so shall be null and void and shall have no
force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made from the Corporation’s general assets, and your
right to payment from the Corporation’s general assets shall be the same as the
right of a general and unsecured creditor of the Corporation. Until a share of
Stock is delivered to you, you generally will not have the rights and privileges
of a stockholder. In particular, you will not have the right to vote your PSUs
on any matter put to the stockholders of the Corporation; you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
PSUs; and you will not have the right to receive any dividends paid to
stockholders or dividend equivalents on the PSUs.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 10

 

Section 8. Change in Control.

8.1. Change in Control during the Performance Period.

(a) In the event of a consummation of a Change in Control during the Performance
Period, your Target Award (and DDEs) will become vested (i) on the effective
date of the Change in Control if the PSUs are not assumed, continued, or
equivalent restricted securities are not substituted for your PSUs by the
Corporation or its successor, or (ii) if the PSUs are assumed, continued or
substituted by the Corporation or its successor, on the effective date of your
involuntary termination by the Corporation other than for Cause (not including
death or Total Disability) or your voluntary termination with Good Reason, in
either case, within the 24-month period following the consummation of the Change
in Control; provided that any such termination is also a “separation from
service” under Code section 409A.

(b) In the event the PSUs vest in accordance with this Section 8.1 (whether
immediately following the Change in Control or following your termination), the
shares of Stock or equivalent substituted securities in which you have become
vested and DDEs shall be delivered to you within 14 days of the date on which
you become vested.

8.2. Change in Control during the Vesting Period. In the event of a consummation
of a Change in Control after the end of the Performance Period but during the
Vesting Period, you will vest in your Target Award (and DDEs) (i) on the
effective date of the Change in Control if the PSUs are not assumed or continued
or equivalent restricted securities are not substituted for your PSUs by the
Corporation or its successor, or (ii) on the on the earlier of the end of the
Vesting Period or the effective date of your termination if the PSUs are
assumed, continued or substituted for, upon your involuntary termination by the
Corporation other than for Cause (not including death or Total Disability) or
your voluntary termination with Good Reason, in either case, prior to the end of
the Vesting Period. In the event the PSUs vest in accordance with this
Section 8.2 (whether immediately following the Change in Control or following
your termination), the shares of Stock or equivalent substituted securities in
which you have become vested and DDEs shall be delivered to you within 14 days
of the date on which you become vested.

8.3 Special Definitions. For purposes of this Award Agreement:

(a) “Cause” shall mean either of the following:

 

  (i) Conviction for an act of fraud, embezzlement, theft or other act
constituting a felony (other than traffic-related offenses or as a result of
vicarious liability); or

 

  (ii) Willful misconduct that is materially injurious to the Corporation’s
financial position, operating results or reputation; provided, however that no
act or failure to act shall be considered “willful” unless done, or omitted to
be done, by you (a) in bad faith; (b) for the purpose of receiving an actual
improper personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act or failure
to act was unlawful.

(b) “Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following:

 

  (i) A material and substantial reduction in the nature or status or your
authority or responsibilities;



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 11

 

 

  (ii) A material reduction in your annualized rate of base salary;

 

  (iii) A material reduction in the aggregate value of your level of
participation in any short or long term incentive cash compensation plan,
employee benefit or retirement plan or compensation practices, arrangements, or
policies;

 

  (iv) A material reduction in the aggregate level of participation in
equity-based incentive compensation plans; or

 

  (v) Your principal place of employment is relocated to a location that is
greater than 50 miles from your principal place of employment on the date the
Change in Control is consummated.

Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide notice of your intent to terminate employment within 90 days of the
first occurrence of such event and the Corporation has had at least 30 days from
the date on which such notice is provided to cure such occurrence. If you do not
terminate employment for Good Reason within 180 days after the first occurrence
of the applicable grounds, then you will be deemed to have waived your right to
terminate for Good Reason with respect to such grounds.

8.4. Special Rule. Notwithstanding Section 8.1 or 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Exchange Act, then the date of
distribution to you shall be delayed until the earliest date upon which the
distribution either would not result in a nonexempt short-swing transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Code and the amount payable is reduced solely by reason of a
corresponding delay in the date of valuation of a share of Stock, such a change
shall not be treated as a reduction prohibited by this Section 9. This Section 9
shall be construed and applied so as to permit the Committee to amend this Award
Agreement at any time in any manner reasonably necessary or appropriate in order
to comply with the requirements of Section 16 of the Exchange Act and of
Section 409A of the Code, including amendments regarding the timing and form of
payments hereunder.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 12

 

Section 10. Data Privacy Consent For Employees Located Outside Of The United
States.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Corporation holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares or directorships held in the
Corporation, details of all awards or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Corporation may elect to administer the
settlement of any award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

Section 11. No Assurance of Employment; No Right to an Award; Value of Award.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause. You acknowledge and agree as
follows:

(a) the Plan is discretionary in nature and that the Committee may amend,
suspend, or terminate it at any time;

(b) the grant of the PSUs are voluntary and occasional and does not create any
contractual or other right to receive future grants of any PSUs, or benefits in
lieu of any PSUs even if PSUs have been granted repeatedly in the past;



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 13

 

(c) all determinations with respect to such future PSUs, if any, including but
not limited to the times when PSUs shall be granted or when PSUs shall vest,
will be at the sole discretion of the Committee;

(d) your participation in the Plan is voluntary;

(e) the value of the PSUs are an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;

(f) the PSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;

(g) the PSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;

(h) the future value of the shares is unknown and cannot be predicted with
certainty; and

(i) no claim or entitlement to compensation or damages arises from the
termination of the PSUs or diminution in value of the PSUs or Stock and you
irrevocably release the Corporation and your employer from any such claim that
may arise.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Section 409A of the Code applies, payments under this
Award Agreement shall be made at a time and in a manner that satisfies the
requirements of Section 409A of the Code and guidance of general applicability
issued thereunder, including the provisions of Section 409A(a)(2)(B)(i) of the
Code to the extent distributions to any specified employee are required to be
delayed six months, and all terms shall be interpreted in accordance with
Section 409A of the Code. If any payment that would otherwise be made under this
Award Agreement is required to be delayed by reason of this Section 13, such
payment shall be made at the earliest date permitted by Section 409A of the
Code. If a payment under this Award constitutes nonqualified deferred
compensation under Section 409A of the Code, no payment due upon termination of
employment shall be made unless the termination of employment is a “separation
from service” as defined in Section 409A of the Code and accompanying
regulations.

Section 14. Post-Employment Covenants & Stock Ownership Requirements.

Except where prohibited by law, by accepting this Award Agreement through the
procedure described above, you agree to the terms of the Post-Employment
Covenants contained in Exhibit A to this Award Agreement and you acknowledge
receipt of the Stock Ownership Requirements (“Ownership Requirements”) attached
as Exhibit B to this Award Agreement and agree to comply with such Ownership
Requirements.).



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 14

 

Section 15. English Language.

You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.

Section 16. Currency Exchange Risk.

If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the Award (the “Currency Exchange Risk”). You waive
and release the Corporation and its subsidiaries from any potential claims
arising out of the Currency Exchange Risk.

Section 17. Exchange Control Requirements.

You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the Award and any resulting funds including, without
limitation, reporting or repatriation requirements.

Section 18. Execution; Electronic Delivery.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy and quarterly reports on
Form 10-Q. This consent can only be withdrawn by written notice to the Vice
President of Total Rewards and Performance Management at the address noted
above. The Company may, in its sole discretion, decide to deliver any documents
related to the Award under the Plan or future Awards that may be awarded under
the Plan by electronic means or request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through any on-line or electronic
system established and maintained by the Corporation or another third party
designated by the Corporation.

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Total Rewards and Performance Management as
soon as possible but in no event later than May 31, 2013. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance due to your disability or deployment in the Armed Forces (and
not by your estate, your spouse or any other person) and constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. If you desire to accept this
Award, you must acknowledge your acceptance and receipt of this Award Agreement,
either electronically or by signing and returning a copy of this letter on or
before May 31, 2013 as follows:

 

  (a) Electronic Acceptance: Go to http://www.benefitaccess.com

 

  (b) By Mail: Mr. David Filomeo, Vice President of Total Rewards and
Performance Management, Lockheed Martin Corporation, Mail Point 123, 6801
Rockledge Drive, Bethesda MD 20817



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 15

 

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

 

Sincerely, David A. Filomeo Vice President Total Rewards and Performance
Management

 

Enclosures       ACKNOWLEDGEMENT:      

 

   

 

  Signature     Date  

 

      Print or type name      



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 16

 

Appendix A

Capitalized Terms

 

Average TSR    § 3.2(a) Award    6th ¶ Award Date    Header Cash Flow    §
4.2(a) Cash Flow Performance Award    § 2.1(c)

Cash Flow Performance Factor

Cash Flow Target

  

§ 4.2

§ 2.1(c)

Cause    § 8.3(a) Change in Control    Plan Code    Plan Committee    1st ¶
Corporation    6th ¶ CSC    § 3.1 DDE    § 1.1(c) Divestiture    § 5.1(c)
Employee    Plan Exchange Act    Plan Fair Market Value    Plan Good Reason    §
8.3(b) Insider    Plan Maximum Award    § 1.1(b) Peer Performance Group    § 3.1
Performance-Based Award    Plan Performance Period    § 1.2 Plan    1st ¶ PSU   
§ 1.1(a) Retirement    § 5.1(c) Return    § 4.1(a) ROIC    § 4.1(a) ROIC
Performance Award    § 2.1(b)

ROIC Performance Factor

ROIC Target

  

§ 4.1

§ 2.1(b)

Stock    Plan Target Award    6th ¶§ 1.1 Total Disability    § 5.1(c) Total
Stockholder Return    Plan; § 3.2(a) Total Stockholder Return Performance Award
   § 2.1(a) Total Stockholder Return Performance Factor    § 3.1; § 3.2 Vesting
Period    § 1.3



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 17

 

Exhibit A

Post Employment Conduct Agreement

(PSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of January 28, 2013 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of performance restricted stock units to me under the Award Agreement (the
“PSUs”) pursuant to the Lockheed Martin Corporation 2011 Incentive Performance
Award Plan (the “Plan”). References to the “Corporation” shall include Lockheed
Martin Corporation and its Subsidiaries. By accepting the PSUs, I agree as
follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete – Without the express written consent of the
“Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c)) of the Corporation (including but not
limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

Section 1(a)(i) and (ii) shall not apply to residents of California and
individuals who are employed by the Corporation in an attorney position, as
determined in the discretion of the Corporation’s Senior Vice President, General
Counsel, and Corporate Secretary or the General Tax Counsel, as applicable. In
lieu of Section 1(a)(i) and (ii) and Section 1(b), the following provisions
shall apply to individuals who are employed by the Corporation in an attorney
position, as determined in the discretion of the Corporation’s Senior Vice
President, General Counsel, and Corporate Secretary or the General Tax Counsel,
as applicable:

 

  (iii)

Post-employment Activity As a Lawyer – I acknowledge that as counsel to Lockheed
Martin Corporation (the “Corporation”), I owe ethical and fiduciary obligations
to the Corporation and that at least some of these obligations will continue
even after the date of my termination of employment (“Termination Date”) with
the Corporation. I agree that after my Termination Date I will



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 18

 

  comply fully with all applicable ethical and fiduciary obligations that I owe
to the Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not

 

  (a) Represent any client adversely to the Corporation;

 

  (b) Reveal to any third party any Confidential or Proprietary information
learned by me during the course of my employment with the Corporation except for
information that is or becomes generally known;

 

  (c) Encourage or solicit any present or future agents or employees of the
Corporation to terminate their employment for the purpose of competing with the
Corporation; or

 

  (d) Whether as a lawyer or non-lawyer, accept a position (whether as agent,
employer, part or sole owner or in any other capacity) with any person or entity
whose interests are adverse to the Corporation’s interests if that adverse
position is related in any way to my present or past work with the Corporation.

(b) Non-Solicit – Without the express written consent of the Required Approver,
during the one-year period (two-year period for Elected Officers) following the
Termination Date, I will not (i) interfere with any contractual relationship
between the Corporation and any customer, supplier, distributor or manufacturer
of or to the Corporation to the detriment of the Corporation or (ii) induce or
attempt to induce any person who is an employee of the Corporation to perform
work or services for any entity other than the Corporation. This Section 1(b)
shall not apply to an individual who is employed by the Corporation as an
attorney.

(c) Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel and
Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means
Proprietary Information within the meaning of CPS 710 (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity’s employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity’s interests. Confidential
or Proprietary Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 19

 

(d) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the PSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) If I become (or currently am) an Insider (as defined in the Plan) or receive
a PSU Award, I agree, upon demand by the Corporation, to forfeit, return or
repay to the Corporation the “Benefits and Proceeds” (as defined below) in the
event any of the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 20

 

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission;

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation; or

 

  (iv) Under such other circumstances specified by final regulation issued by
the Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested PSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the PSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated PSUs vested (which, unless otherwise determined
by the Management Development and Compensation Committee of the Board of
Directors of the Corporation, shall be equal to the closing price of the shares
of Common as finally reported by the New York Stock Exchange on such date), and
(y) the proceeds received in connection with the disposition of such Stock; and
(ii) to the extent I have not earned the PSUs fully, all of my remaining rights,
title or interest in my Award and any accrued dividend equivalents with respect
thereto.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a)), the Corporation shall be entitled to injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 21

 

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

(c) “Required Approver” means:

 

  (i) with respect to the Chief Executive Officer and President, the Management
and Development Committee of the Corporation’s Board of Directors;

 

  (ii) with respect to an Elected Officer, the Corporation’s Chief Executive
Officer and President; or

 

  (iii) with respect to all other employees, the Senior Vice President, Human
Resources of the Corporation.

(d) “Elected Officer” means an officer of the Corporation who was elected to his
or her position by the Corporation’s Board of Directors.

7. Miscellaneous.

(a) The Plan, the Award Agreement (with Exhibit B) and this PECA constitute the
entire agreement governing the terms of the award of the PSUs to me.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 22

 

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
PECA may only be brought in the Circuit Court of Maryland or the United States
District Court for the District of Maryland. Both parties consent to the proper
jurisdiction and venue of the Circuit Court of Maryland and the United States
District Court for the District of Maryland for the purpose of enforcing or
challenging this PECA.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of PSU under the
Award Agreement and is not contingent on the vesting of my PSU Award.



--------------------------------------------------------------------------------

Award Date: January 28, 2013

Page 23

 

Exhibit B

Stock Ownership Requirements

Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major shareholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.

Stock Ownership Requirements

 

Title

  

Annual Base Pay Multiple

Executive Chairman of the Board of Directors

   6 times

Chief Executive Officer & President

   6 times

Chief Operating Officer

   5 times

Chief Financial Officer

   4 times

Executive Vice Presidents

   3 times

Senior Vice Presidents

   2 times

Elected Officers

   2 times

Other Vice Presidents

   1 times

Satisfaction of Requirements

Covered employees may satisfy their ownership requirements with common stock in
these categories:

 

  •  

Shares owned directly.

 

  •  

Shares owned by a spouse or a trust.

 

  •  

Shares represented by monies invested in 401(k) Company Common Stock Funds or
comparable plans.

 

  •  

Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

 

  •  

Unvested Restricted Stock Units and Performance Stock Units (based on the Target
Award).

Key employees will be required to achieve the appropriate ownership level within
5 years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.

Holding Period

Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.

Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.